Citation Nr: 1704139	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia (also claimed as anxiety).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1983 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

According to the Veteran's May 2013 VA Form 9, Appeal to Board of Veterans' Appeals, he requested a Board videoconference hearing. However, the Veteran, through his prior representative, withdrew his hearing request in an August 2016 communication. There are no additional hearing requests in the record; therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2015). 

In the same August 2016 communication, the Veteran's prior representative requested a 60 day extension to submit additional evidence. A 60 day extension was granted in October 2016 and additional evidence was later received.

The Board notes that in January 2017, the Veteran's prior representative withdrew his representation and a new representative was appointed. The Veteran's current representative is now reflected on the title page of this decision. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia (also claimed as anxiety) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a September 2016 communication, the Veteran stated that he wanted to withdraw from appellate consideration the issue of entitlement to service connection for a right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a right shoulder disability have been met and the appeal as to this issue is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015). 

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. In a September 2016 written statement, the Veteran withdrew his claim of entitlement to service connection for a right shoulder disability.  

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to service connection to service connection for a right shoulder disability. Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The issue of entitlement to service connection for a right shoulder disability is dismissed.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, a remand is required to obtain a VA examination, or at minimum an expert medical opinion.

Essentially, the Veteran contends that the onset of his psychiatric symptoms occurred shortly after he enlisted in the military while in basic training.

While the Veteran's service treatment records do not appear to include any treatment for mental disorders, his January 1984 separation examination noted a subjective history of depression and excessive worry. His service treatment records also document several disciplinary actions that the Veteran claims were related to his psychiatric problems.

According to several of the Veteran's medical records, he was treated in 1987 for substance abuse and mental issues. It appears that he was diagnosed with schizophrenia in May 1988. Later medical records also document additional treatment for schizophrenia.

Importantly, the Board notes that VA has repeatedly attempted to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed schizophrenia. However, he was noted as having failed to report to his scheduled VA examinations in March 2011, July 2011, and again in September 2011. 

Under VA regulations, the Veteran must report to a scheduled VA examination. See 38 U.S.C.A. § 1155 (West 2014), § 38 C.F.R. § 3.655 (2015). Normally, when a Veteran fails to report to a VA examination, the claim must be considered based upon the available evidence of record.

Further, where there is a claim for disability compensation but the medical evidence is not adequate for rating purposes, a VA examination will be authorized.  38 C.F.R. § 3.326.

Here, instead of reporting to his previously scheduled VA examinations, the Veteran submitted a September 2016 examination report from Dr. J.P., a private psychologist, hired through his then attorney. Based on her review, Dr. J.P. opined that the Veteran's schizophrenia manifest during service.  

The Board acknowledges the September 2016 opinion from Dr. J.P. However, the Board finds that an additional VA examination is warranted to reconcile these findings with the other medical evidence in his file and to establish a more precise picture of the Veteran's disability and the etiology of any psychiatric disabilities found. Therefore, the Board finds that additional development in necessary to address whether the Veteran has any psychiatric disabilities that are related to service.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records. All attempts to obtain records should be documented in the claims folder.

2. After the above has been completed, schedule the Veteran for a VA examination to determine the nature and the etiology of any diagnosed acquired psychiatric disorder.  It is requested that a Board of two experts, to include both a VA psychiatrist and psychologist or two of either, as appropriate, with appropriate expertise review the VBMS and Virtual VA folders and provide the following opinions: 

The examiners must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements and document that such a review took place in the examination report. 

(a)	The examiners should identify any psychiatric disorder, to include whether the Veteran suffers from schizophrenia and/or anxiety;

(b)	The examiners should determine whether it is at least as likely as not (50 percent or greater probability), that any diagnosed psychiatric disorder is related to the Veteran's service;

(c)	A complete rationale must be provided for any opinion offered. The examiners should reconcile all findings with any conflicting medical opinions already of record, particularly the September 2016 findings of the Veteran's private psychologist, Dr. J.P. The examiner should also consider and address the Veteran's statements regarding the onset of his symptoms during basic training, as well as all other lay statements of record.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

In the event the Veteran refuses to report for an examination, all records should be forwarded to a Board of 2 experts as set forth above.  After a thorough review of the record, the questions above should be answered, if possible.  Consideration of the private statement should be undertaken.  If responses cannot be recorded without an examination, that should be set out.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing the above readjudicate the appellant's claim based on the entirety of the evidence.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


